      Case 1:20-cv-10465-PBS Document 1 Filed 03/06/20 Page 1 of 39



                          UNITED STATES DISTRICT COURT
                           DISTRICT OF MASSACHUSETTS




NENITA ANGELES,

              Haintiff,

V.

                                              CIVIL ACTION NO.
ALEXUSON,
ADRIANA ALEXIS USON-ONG,
USON PROPERTIES LLC.,
                                                                                               I i i

                                                                                         I     —S
              Defendants.                                                               o.
                                                                                               GO rr




                                                                                               o
                                                                                        K.yJ   m
                                     COMPLAINT


       Plaintiff Nenita Angeles ("Ms. Angeles"), resident of Massachusetts since 2001,

brings this action against Alex Uson ("Mr. Uson"), Adriana Uson-Ong ("Adriana"), both

citizens of the Philippines, and a company they partially owned, Uson Properties LLC

("Uson Properties"), to seek relief from a judgment fraudulently obtained and to recover

half of the approximately $1,800,000 that she is entitled to but entirely denied from her

by fraudulent means. The $1,800,000 is earned and profited from a property located at 10

Ashton Place (aka 10 and 12 Ashton Place) in Cambridge that Ms. Angeles obtained

through her bank loans and was solely titled to her, and for seven years, without

monetary compensation, arduously devoted her professional services to its development.

The Defendants without regard inordinately defrauded and wrongfully utilized the court

to deprive and divest Ms. Angeles of her rights, her interests, and her benefits - for them

to entirely gain the earnings and profits made from the said Property. Plaintiff asserts
Case 1:20-cv-10465-PBS Document 1 Filed 03/06/20 Page 2 of 39
Case 1:20-cv-10465-PBS Document 1 Filed 03/06/20 Page 3 of 39
Case 1:20-cv-10465-PBS Document 1 Filed 03/06/20 Page 4 of 39
Case 1:20-cv-10465-PBS Document 1 Filed 03/06/20 Page 5 of 39
Case 1:20-cv-10465-PBS Document 1 Filed 03/06/20 Page 6 of 39
Case 1:20-cv-10465-PBS Document 1 Filed 03/06/20 Page 7 of 39
Case 1:20-cv-10465-PBS Document 1 Filed 03/06/20 Page 8 of 39
Case 1:20-cv-10465-PBS Document 1 Filed 03/06/20 Page 9 of 39
Case 1:20-cv-10465-PBS Document 1 Filed 03/06/20 Page 10 of 39
Case 1:20-cv-10465-PBS Document 1 Filed 03/06/20 Page 11 of 39
Case 1:20-cv-10465-PBS Document 1 Filed 03/06/20 Page 12 of 39
Case 1:20-cv-10465-PBS Document 1 Filed 03/06/20 Page 13 of 39
Case 1:20-cv-10465-PBS Document 1 Filed 03/06/20 Page 14 of 39
Case 1:20-cv-10465-PBS Document 1 Filed 03/06/20 Page 15 of 39
Case 1:20-cv-10465-PBS Document 1 Filed 03/06/20 Page 16 of 39
Case 1:20-cv-10465-PBS Document 1 Filed 03/06/20 Page 17 of 39
Case 1:20-cv-10465-PBS Document 1 Filed 03/06/20 Page 18 of 39
Case 1:20-cv-10465-PBS Document 1 Filed 03/06/20 Page 19 of 39
Case 1:20-cv-10465-PBS Document 1 Filed 03/06/20 Page 20 of 39
Case 1:20-cv-10465-PBS Document 1 Filed 03/06/20 Page 21 of 39
Case 1:20-cv-10465-PBS Document 1 Filed 03/06/20 Page 22 of 39
Case 1:20-cv-10465-PBS Document 1 Filed 03/06/20 Page 23 of 39
Case 1:20-cv-10465-PBS Document 1 Filed 03/06/20 Page 24 of 39
Case 1:20-cv-10465-PBS Document 1 Filed 03/06/20 Page 25 of 39
Case 1:20-cv-10465-PBS Document 1 Filed 03/06/20 Page 26 of 39
Case 1:20-cv-10465-PBS Document 1 Filed 03/06/20 Page 27 of 39
Case 1:20-cv-10465-PBS Document 1 Filed 03/06/20 Page 28 of 39
Case 1:20-cv-10465-PBS Document 1 Filed 03/06/20 Page 29 of 39
Case 1:20-cv-10465-PBS Document 1 Filed 03/06/20 Page 30 of 39
Case 1:20-cv-10465-PBS Document 1 Filed 03/06/20 Page 31 of 39
Case 1:20-cv-10465-PBS Document 1 Filed 03/06/20 Page 32 of 39
Case 1:20-cv-10465-PBS Document 1 Filed 03/06/20 Page 33 of 39
Case 1:20-cv-10465-PBS Document 1 Filed 03/06/20 Page 34 of 39
Case 1:20-cv-10465-PBS Document 1 Filed 03/06/20 Page 35 of 39
Case 1:20-cv-10465-PBS Document 1 Filed 03/06/20 Page 36 of 39
Case 1:20-cv-10465-PBS Document 1 Filed 03/06/20 Page 37 of 39
Case 1:20-cv-10465-PBS Document 1 Filed 03/06/20 Page 38 of 39
Case 1:20-cv-10465-PBS Document 1 Filed 03/06/20 Page 39 of 39
